KELLUM, Judge,
concurring specially.
I write specially to note that this action appears to be Ivory’s sixth Rule 32, Ala. R.Crim. P., petition challenging his 1995 convictions. Ivory has raised nearly identical challenges to his indictment in at least five of these Rule 32 petitions. I believe that allowing Ivory to file unlimited petitions for postconviction relief in which he repeatedly raises the same issues wastes scarce judicial resources. Given the number of Rule 32 petitions filed by Ivory and the nature of the claims made in those petitions, I would encourage the circuit court to adopt sanctions pursuant to Peoples v. State, 531 So.2d 323 (Ala.Crim.App.1988), and Procup v. Strickland, 792 F.2d 1069 (11th Cir.1986), to prevent future frivolous litigation on the part of Ivory. See Ex parte Thompson, 38 So.3d 119 (Ala.Crim.App.2009), and other cases involving similarly situated inmates.